DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2022/0121914)	in view of Sikarwar (US 11442666).
Regarding claim 1, Huang teaches:
configured to sequentially store result values of a function with respect to a plurality of input values in the plurality of memory cells, and	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.	
Huang does not explicitly teach, but Sikarwar teaches a storage device, comprising: a memory device including a plurality of pages that include a first page and a second page different from the first page, each page including a plurality of memory cells that are configured to store data; and 	Col. 5, lines 47-53. Because there may be errors in one or more of the wordlines (“memory cells”) in an SLC block (“page”), the storage system 100 can implement a dual-write programming scheme in which data is redundantly stored in SLC blocks. For example, data received from the host 300 can be stored in a primary SLC block, and the same data can also be stored in a secondary SLC block.
a memory controller in communication with the memory device and 	Fig. 2A and col.4, lines 4-13 shows that the modules of the controller 102, a buffer manager/bus controller 114 manages buffers in random access memory (RAM) 116 and controls the internal bus arbitration of controller 102. A read only memory (ROM) 118 stores system boot code. Although illustrated in FIG. 2A as located separately from the controller 102, in other embodiments one or both of the RAM 116 and ROM 118 may be located within the controller. In yet other embodiments, portions of RAM and ROM may be located both within the controller 102 and outside the controller.
control the memory device to store a result value in a last area of the first page and repeatedly store the result value in a start area of the second page, and wherein the last area of the first page corresponds to an area to which data is stored last in the first page and the start area of the second page corresponds to an area to which data is stored first in the second page.	Fig. 7 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660). Col. 7, lines 21-25 shows that the embodiment provides redundancy for data protection. For example, if WL 0 is defective in both the primary and secondary SLC blocks, this would render Data A in the primary SLC block unreadable, but Data A can still be read from WL N in the secondary SLC block.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the neural network implemented storage system of Huang with the method/system of storing and accessing data in memory taught by Sikarwar. The motivation for doing so would have been to provide data redundancy while reducing unused memory and therefore increasing memory utilization, as taught by Sikarwar in col. 7, lines 30-36. This would increase data security and data storage efficiency of the memory system. 
		
Regarding claim 2, Huang teaches:	
wherein the function is an activation function of a neural network.	[0087] Example DNN layer types include, but are not limited to: a convolution layer, an activation layer, a normalisation layer, a pooling layer and a fully connected layer. [0103] a pooling module, element-wise operations module, normalisation module, and activation module can be provided (see GB 2566702 A, for example). This could allow—for example—a convolutional layer, followed by an activation function, followed by a pooling operation, to be carried out in a single pass through the hardware implementation.

Regarding claim 3, Sikarwar teaches:
wherein the first page and the second page are consecutive pages.	Fig. 6 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660).

Regarding claim 4, Sikarwar teaches:	
	wherein each of the last area of the first page and the start area of the second page includes at least one memory cell.	Fig. 7 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660).
		
Regarding claim 5, Huang teaches:		
wherein the memory controller includes: a memory device controller configured to store the result values in the plurality of memory cells according to a request of a host, and control the memory device to read the result values from the plurality of memory cells; and a computation controller configured to calculate a result value of the function with respect to a target input value by using the result values.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.	
		
Regarding claim 6, Huang teaches:		
wherein the computation controller is configured to calculate the target input value by using input data provided from the host, a weight corresponding to the input data, and a bias.    [0027] The first layer group may include a convolutional layer, and the method may further comprise storing weight values and/or bias values for the convolutional layer in the shared memory. This can allows each of the cores to access the coefficient (weight and/or bias) data, to evaluate the convolutional layer for its respective tile or tiles.	
		
Regarding claim 7, Huang teaches:			
wherein the memory device controller is configured to determine an address representing a position at which at least two result values corresponding to the target input value are stored, and control the memory device to read the at least two result values from a page corresponding to a determined address.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.	
		
Regarding claim 8, Sikarwar teaches:			
wherein the memory device controller is configured to control the memory device to read the at least two result values from the second page in case that a result value that has been stored in a first place among the at least two result values is stored in the last area of the first page.	Col. 7, lines 21-25 shows that the embodiment provides redundancy for data protection. For example, if WL 0 is defective in both the primary and secondary SLC blocks, this would render Data A in the primary SLC block unreadable, but Data A can still be read from WL N in the secondary SLC block.
		
Regarding claims 9 and 20, Huang teaches:			
wherein the computation controller is configured to calculate the result value of the function with respect to the target input value by using the at least two result values.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316.	

Regarding claim 12, Sikarwar teaches:
A memory controller for controlling a memory device including a plurality of pages each including a plurality of memory cells, 	Col. 5, lines 47-53. Because there may be errors in one or more of the wordlines (“memory cells”) in an SLC block (“page”), the storage system 100 can implement a dual-write programming scheme in which data is redundantly stored in SLC blocks. For example, data received from the host 300 can be stored in a primary SLC block, and the same data can also be stored in a secondary SLC block.
the memory controller comprising: a memory device controller configured to sequentially store result values of a function with respect to a plurality of input values in the plurality of memory cells, and 	Fig. 2A and col.4, lines 4-13 shows that the modules of the controller 102, a buffer manager/bus controller 114 manages buffers in random access memory (RAM) 116 and controls the internal bus arbitration of controller 102. A read only memory (ROM) 118 stores system boot code. Although illustrated in FIG. 2A as located separately from the controller 102, in other embodiments one or both of the RAM 116 and ROM 118 may be located within the controller. In yet other embodiments, portions of RAM and ROM may be located both within the controller 102 and outside the controller.		
control the memory device to store a result value in a last area of a page and an area of a next page that is subsequent to the page, wherein the last area of the page corresponds to an area to which data is stored last in the page; and 	Fig. 6 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660).
	Huang teaches a computation controller configured to calculate a result value of the function with respect to a target input value by using the result values.		Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.

Regarding claim 13, Huang teaches:		
wherein the memory device controller is configured to control the memory device to store the result value in the last area of the page and a start area of the next page, wherein the start area of the next page corresponds to an area to which data is stored first in the next page.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.		

Regarding claim 14, Sikarwar teaches:	
	wherein each of the last area of the first page and the start area of the second page includes at least one memory cell.	Fig. 7 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660).

Regarding claim 15, Huang teaches:			
wherein the memory device controller is configured to determine an address representing a position at which at least two result values corresponding to the target input value are stored, and control the memory device to read the at least two result values from a page corresponding to a determined address.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.	

Regarding claim 16, Huang teaches:			
wherein the computation controller is configured to calculate the result value of the function with respect to the target input value by using the at least two result values.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316.

Regarding claim 17, Sikarwar teaches:
A storage device, comprising: a memory device including a plurality of pages each including a plurality of memory cells that are configured to store data; and 	Col. 5, lines 47-53. Because there may be errors in one or more of the wordlines (“memory cells”) in an SLC block (“page”), the storage system 100 can implement a dual-write programming scheme in which data is redundantly stored in SLC blocks. For example, data received from the host 300 can be stored in a primary SLC block, and the same data can also be stored in a secondary SLC block
control the memory device to store some result values in a last area of a first page and repeatedly store the some result values in an area of a second page different from the first page.	Fig. 7 and col. 7, lines 6-16 shows that the storage system 100 starts programming at the first wordline (WL 0) can continues at each subsequent wordline (act 620). So, as shown in FIG. 7, the storage system 100 programs “upward” from the first wordline (WL 0) through the last wordline (WL N) (act 630). For the secondary SLC block, instead of starting programming at the first wordline (WL 0), the storage system 100 starts programming at the last wordline (WL N) and continues at each subsequent wordline “downward” to the first wordline (acts 650 and 660).
Huang teaches a memory controller in communication with the memory device and configured to sequentially store result values of a function with respect to a plurality of input values in the plurality of memory cells, and 	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.		

Regarding claim 18, Huang teaches:
wherein the memory controller includes: a memory device controller configured to store the result values in the plurality of memory cells according to a request of a host, and control the memory device to read the result values from the plurality of memory cells; and a computation controller configured to calculate a result value of the function with respect to a target input value by using the result values.	Fig. 5 and [0104] The output buffer 316 writes the block of output data of the first layer 502-1 to the on-chip memory 314. It represents intermediate output data that will be needed as input data to the next layer (second layer 502-2). In order to evaluate the next layer (second layer 502-2), the input buffer 310 reads, from the on-chip memory 314, the block of the output data 506 of the first layer 502-1 that was stored there by the output buffer 316. The coefficient buffer 308 reads the weight data for the second layer 502-2 from the on-chip memory 314. The processing elements 318 process the weight data for the second layer 502-2 and the block of the output data 506 of the preceding (first) layer, to evaluate the second layer 502-2 and thereby calculate output data of the second layer 502-2.	
		
Regarding claim 19, Sikarwar teaches:
	wherein the memory device controller is configured to control the memory device to read at least two result values corresponding to the target input value among the result values from any one page among the plurality of pages.	Col. 7, lines 21-25 shows that the embodiment provides redundancy for data protection. For example, if WL 0 is defective in both the primary and secondary SLC blocks, this would render Data A in the primary SLC block unreadable, but Data A can still be read from WL N in the secondary SLC block.
	

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2022/0121914)	and Sikarwar (US 11442666), further in view of Chen (US 2021/0182077).
Regarding claim 10, the combination of Huang and Sikarwar does not explicitly teach, but Chen teaches:
wherein the computation controller is configured to calculate the result value of the function with respect to the target input value by using an interpolation.	[4019-4020] shows a dedicated neural network device. The device is configured to calculate an activation function that uses an inner product of a neuron input value and a weight value as an argument through piecewise interpolation in a feed-forward operation of an artificial neural network.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the neural network implemented storage system of Huang and Sikarwal with the data processing control method/system of Chen. The rationale for doing so would have been that use of interpolation to calculate activation function as well as configuring data storage size based on precision requirement would provide a reliable, well-known means to perform operations in neural network processing with a reasonable expectation of success.
				
Regarding claim 11, Chen teaches:			
wherein each of the plurality of pages is configured to store result values of which number determined based on a precision and a size of data to be stored in each of the plurality of pages.	[4410] The above data transfer device may further include a data conversion unit configured to perform data conversion on data retrieved from the source memory, where the data conversion includes, but is not limited to, data precision conversion, fixed-point and floating-point mutual conversion, data arrangement conversion, and data size conversion.


Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Examiner noes that amending the claim(s) to clarify or incorporate feature(s) relied upon in the applicant's argument from the specification (Paragraphs [0064, 0071, 0074] and Fig. 4) would distinguish the invention and overcome cited prior arts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133